STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                 NO.    2022    KW   0464

VERSUS


CORTEZ      WATSON                                                             APRIL    29,   2022




In   Re:         State        of    Louisiana,       applying     for    supervisory          writs,

                 19th     Judicial        District      Court,        Parish    of     East    Baton
                 Rouge,       No.    20- 05634.




BEFORE:          GUIDRY,        HOLDRIDGE,     AND   CHUTZ,     JJ.



        WRIT     DENIED.


                                                  JMG
                                                  WRC


        Holdridge,        J.,       concurs.




COURT      OF   APPEAL,       FIRST    CIRCUIT




     C) DEPUTY     CLERK
                        l , o:"A-
                               OF   COURT
                 FOR    THE    COURT